 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 20, 1960, or thereafter. In the event employment is not then available forRackley and Hamilton, it is recommended that they be placed on a preferential listwith priority for hiring in accordance with nondiscriminatory standards heretoforeused by Respondent and thereafter offer them employment as such employment be-comes available and before other persons are hired for such work.Backpay is recommended to make whole the above employees against whom Re-spondent has discriminated for any losses they may have suffered by reasons of thediscrimination.The period of the computation is to be from the date of discrimi-nation to the date of the offer of reinstatement or reinstatement, whichever is earlier,or placement on a preferential list, as the case may be.In view of the fluctuating nature of Respondent's business and the effect thereofupon the employment complement this factor is to be taken into consideration in thebackpay computation.Also, because there is evidence that Rackley, at least, wasattending school, such factor or related appropriate factors bearing on the discrimi-natees' normal absence, if any, from the labor market, is to be taken into consider-ation in computing backpay.In summary, it is recommended, that Respondent make whole Rackley and Hamil-ton for any losses they may have suffered because of the discrimination against them,by payment to each a sum of money equal to the amount he normally would haveearned as wages from the date of the discrimination to the date of the offer of rein-statement, or placement on a preferential list, as the case may be, less their respectivenet earningsduring said periodThe backpay is to be computed on a quarterly basisin the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAW1.By failing and refusing to rehire and reemploy Roy J. Rackley and John L.Hamilton on or about June 20, 1960, as found in section III, hereinabove, Respondent.has discriminated in regard to their hire, tenure, and conditions of employment,thereby discouraging membership in a labor organization or in concerted activity,and the exercise of rights guaranteed by the Act, and has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1), (3), and (4) ofthe Act.2.By interrogating employees concerning their union or protected activity onJune 2, 1960, Respondent has interfered with the rights of its employees within themeaning of Section 8(a) (1) of the Act.3.By conditioning the grant of a wage increase and other benefits to its employeeson May 18 or 19, 1960, upon their agreement to abandon their union activity, Re-spondent has interefered with the rights of its employees within the meaning ofSection 8 (a)( I) of the Act.4.Respondent has not engaged in unfair labor practices in those respects de-scribed in section III, above, wherein a recommendation of dismissal of the par-ticular complaint allegations has been made.[Recommendations omitted from publication.]Arts&Crafts Distributors,Inc.andWarehouse EmployeesUnion Local 730, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 5-CA-1726. July 14, 1961DECISION AND ORDEROn November 16, 1960, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that Respondent had notengaged in certain other unfair labor practices as alleged in the com-132 NLRB No. 14. ARTS & CRAFTS DISTRIBUTORS, INC.167plaint.Thereafter, exceptions to the Intermediate Report were filedby the Charging Party, the Respondent, and the General Counsel,and supporting 'briefs were filed by the latter two parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only insofar as they are consistentwith this Decision and Order.1.For the reasons stated in the Intermediate Report, we agree withthe Trial Examiner that the Respondent violated Section 8 (a) (1)of the Act, by offering and granting changes in hours, wages, andworking conditions and by interrogating employees with respect totheir union membership, after the Union demanded recognition.2.The Trial Examiner found that Respondent did not refuse tobargain with the representative of a majority of its employees inviolation of Section 8 (a) (5) and (1) of the Act as alleged in the com-plaint.We do not agree.Respondent is a wholesale distributor of art supplies with an officeand warehouse at College Park, Maryland, under the supervision ofGeneral Manager Albert Ellerin.On May 31, 1960, Henry G. Butler,business manager of the Union, telephoned Ellerin.Butler statedthat the Union represented a majority of the truckdrivers and ware-house employees and that his purpose in calling was to request recog-nition as their bargaining representative.He also indicated it will-ingness to establish the Union's majority status through a cardcheckby a member of the clergy or other disinterested party. In his tes-timony, Ellerin, without denying the content of this conversationgiven by Butler, characterized it as a conversation in which Butlerwas letting him know ". . . that there was going to be negotiations .. .;between our company and the Teamsters. . . ." The record clearlytive of the employees named was made on May 31, 1960.Ellerin gave Butler no definite answer but promised to have hisattorney call Butler.Later in the day Ellerin advised Butler that hehad been unable to reach his attorney, and Butler then proceeded tomail a petition and the showing-of=interest cards to the RegionalOffice of the Board.'On June 2, 1960, Respondent's attorney didcall Butler and, after Butler reiterated the Union's claim as majorityrepresentative and request for recognition, it meeting date was setfor the afternoon of June 6 to discuss'the matter.'The petition,docketed the following morning, June1,1960, set fortha unit of "allwarehousemen and truck drivers"at the-Respondent'swarehouse "excluding clerical em-+_ployees,watchmen,guards, and supervisors as definedin the Act" 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted, the unit described by the Union in its demand and in its:petition was a warehousemen and truckdrivers unit.On May 31,.Respondent had a total regular working complement of 21, includingEllerin, and 2 other supervisors.Of the 18 nonsupervisory em-ployees, 8 are office employees 2 and 10 are warehouse employees andtruckdrivers.3In wholesale operations the Board commonly finds-units of warehousemen and drivers appropriate and customarily ex-cludes office clerical employees from such a unit if any party objectsto their inclusion, even in the face of a contrary bargaining history .4There is no bargaining history here and the Union did not seek toinclude office clerical employees.Accordingly, we find that a unit ofallwarehouse employees and truckdrivers at Respondent's CollegePark, Maryland, facility, excluding office clerical employees, watch-men, guards, and all supervisors as defined in the Act, is appropriate.At the time of the Union's demand for recognition, May 31, 1960,in the unit hereinabove found appropriate, there were 10 employees,7 of whom signed authorization cards on May 29, 1960. Thus, at thetime of the demand for recognition, the Union had been designatedbargaining representative by a clear majority of the employees in theappropriate unit 5On the morning of the scheduled meeting, June 6, Respondent'spresident, Charles Ellerin, and General Manager Albert Ellerin calledeight or nine of the warehouse employees as a group into the office,expressed displeasure with the employees' interest in the Union, solic-ited their individual complaints, and announced changes in hours,2of these,six i i e admittedly office employeesThey are an invoice payment clerk,switchboard operator,bookkeepingmachine operator,invoice auditor,secretary,andbuyerA question concerning the unit placement of the following two was raisedGordon Campbell is the assistant buyer.He takes the inventory cards for any line inwhich buying is indicated into the warehouse,fills in the quantities on hand, and writesup ordersWe find that the assistant buyer is an office employee.Walter Nieman, asofMay 31, was working on a special planning project to update and rearrange thephysical layout of the merchandise in the warehouseHis regular duties are in the officewhere he takes over for the office manager in the latter's absenceWe find that he is an-office employee who was only temporarily working in the warehouse on a managerial'project on May 31.3In addition to the two drivers there were three stock pickers,a receiving clerk,packer,shipping clerk,and janitor-wrapper,all admittedly a part of the warehouse group.Theunit placement of Alice Bateman was questioned.She has a desk near that of the ware-house manager and assists him by taking telephone orders,attaching packing slips to in-voices, typing orders, and preparing orders for stock pickers to pull.We find that herduties are those of a plant clerical and that she is appropriately a part of the warehouseunit.*SeeSchieffelin it Co , WineitSpirit Import Division,129 NLRB 956.6It is immaterialthatthe eligibility list attached to a later consent-election agreementcontained 14 names, for a union's majority status in the, appropriate unit is-determinedas of the time of the,demand for recognitionSeeUnited hatchery 4battoir, Inc,123NLRB 946, 956.Moreover,we note that two of those named were employed after thedate of the demand and we have determined that the other two named were office em-ployees and not appropriately a part of the unit. The exclusion of the latter two did notalter the essential nature of the unit requested,nor did it affect the Union's majoritystatus therein as no authorizations cards bearing their names were submitted.Respond-ent's challenge of the Union'smajority status at the hearing on the basis of this eligibilitylist is without merit. ARTS & CRAFTS DISTRIBUTORS, INC.169'rates of pay, and other conditions of employment, as more fully setforth in the Intermediate Report, which conduct has been found tohave violated Section 8 (a) (1) of the Act.That afternoon Respond-ent met with the Union and, among other things, suggested that be-cause of the small size of Respondent's operation a unit of all em-ployees would be more appropriate than that requested by the Union.When the Union indicated a willingness to accept such a unit if theRespondent would sign a contract, Respondent then questioned theUnion's majority status in the enlarged unit.The Union reiteratedthat it was seeking only the drivers and warehouse unit, and Respond-ent's attorney stated he would hold a board of directors' meeting andadvise the Union as to whether recognition would be granted.Re-spondent's board of directors met on June 9 and decided not to grantthe Union recognition without an election, and the Union was soadvised by Respondent's attorney.At no time prior thereto did Respondent question the appropriate-ness 8 or identity of the unit sought by the Union nor did it at anytime prior to June 9, question the Union's majority representativestatustherein.On the contrary, Respondent demonstrated its clearunderstanding as to which employees were involved by calling theeight or nine drivers and warehouse employees into a meeting on themorning of June 6, and in the context of other unlawful conduct,expressing its disapproval of their interest in the Union.'Only afterit attempted to dissipate the Union's majority did Respondent stateits refusal to recognize the Union and demand that it establish itsmajority status in an election.While an employer may request a Board election as proof of aunion'smajority status, the right to do so is not absolute.Whereinsistenceismotivated, not by any bona fide doubt as to the union'smajority status, but rather by a rejection of the collective-bargainingprinciple,or a desireto gain time within which to undermine theunion, such insistence is unlawful.'All the relevant facts in thiscase, including Respondent's unlawful conduct and the sequence ofevents, demonstrate that its delay in responding to the Union's demandfor recognition and its insistence upon an election were motivated bya desire to gain time in which to undermine the Union's majoritystatus.9Respondent,by suggesting a larger unit on June 6 did not express a doubt as to theappropriateness of the unit requested by the UnionMoreover,had the Respondent be-lieved that only the larger unit was appropriate,it could rely upon this only at its perilSeeUnited Butchers Abattoir,Inc,123 NLRB 946, 957°SeeIvy Hill Lithograph Company, and Record Packaging Corporation,121 NLRB831, 835, where,because all coercive conduct was directed toward employees in the unitsought, the Board held no good-faith doubt as to the composition of the unit existed8Joy SilkMills,Inc.,85 NLRB 1263,enfd. 195 F.2d 732(C.A.D.C)United ButchersAbattoir,Inc., supra;Laabs, Inc,128 NLRB 374. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor does the pendency of a petition for certification or the execu-tion of a consent-election,agreement 9 relieve the Respondent of itsduty to bargain in these circumstances.The filing of a petition doesnot constitute an irrevocable commitment by the Union to establishits representative status only through a representation proceeding.Confronted as it was with Respondent's unfair labor practices, de-signed to destroy its majority in the unit and make a free electionimpossible,the Union was forced to choose whether, in the face ofsuch conduct, it would proceed to establish its bargaining rightsthrough the representation or complaint proceeding.The Unionchose,before the scheduled election,to file the charges herein andto withdraw its petition.A selection of forums is timely if made be-fore the representation election is held, nor does it constitute abuse ofthe Board's processes.In light of all the relevant facts, and upon the entire record, wetherefore conclude that the Union's demand for recognition and bar-gaining in an appropriate unit on May 31, 1960, imposed upon Re-spondent a duty to bargain which Respondent may not evade by-delaying its response,committing unfair labor practices,and thenbelatedly questioning the Union'smajority status.In view of theRespondent's unfair labor practices,we find that its refusal to recog-nize the Union on May 31,1960,and at all times thereafter,was not-based on any bona fide doubt as to the Union'smajority status, butwas intended to gain time in which to undermine the Union's repre-sentative status.Respondent therefore failed and refused to bargainin good faith with the Union in violation of Section 8(a) (5) of theAct.THE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order that it cease and desist-therefrom, and take certain affirmative action designed to effectuatethe policies of the Act.It has been found that on May 31, 1960, and at all times thereafter,the Union was and is the authorized and exclusive representative- ofRespondent's employees in an appropriate unit for the purpose ofcollective bargaining, and that on and after May 31, 1960, the Re-spondent refused to bargain with said representative in violation ofthe Act.Accordingly, we shall direct the Respondent, upon request,-to bargain with the Union as the authorized and exclusive representa-tive of its employees in the appropriate unit.9 Respondent's actions in consenting to an election do not rebut the indicla of bad faithevidenced by its unlawful conduct.Traders Oil Company of Houston,119 NLRB 746,750, enfd 263 F 2d 835(C.A. 5), cert. denied 361 U.S. 829;Taylor-O'Brien Corporation,112 NLRB1 ; The Warren Company, Incorporated,90 NLRB 689, footnote 3 ARTS & CRAFTS DISTRIBUTORS, INC.ADDITIONAL CONCLUSIONS OF LAW1711.All warehouse employees and truckdrivers of Arts & Crafts,Distributors, Inc., at its College Park, Maryland, warehouse, exclud-ing office clerical employees, watchmen, guards, and all supervisorsas defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2.Warehouse Employees Union Local 730, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, has been at all times since May 31, 1960, and now is theexclusive representative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.3.By failing and refusing at all times since May 31, 1960, to bar-gain with Warehouse Employees Union Local 730, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representative of employeesin the appropriate unit, the Respondent has engaged in and is engag-of the Act.4.The aforesaid unfair labor practices affect commerce within the-meaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Arts & CraftsDistributors, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Warehouse EmployeesUnion Local 730, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclusive bar-gaining representative of all warehouse employees and truckdriversof Arts & Crafts Distributors, Inc., at its College Park, Maryland,warehouse, excluding office clerical employees, watchmen, guards, andall supervisors as defined in the Act.(b)Offering to or granting any of its employees beneficial changesin their hours, wages, or working conditions with the purpose of in-fluencing their activities on behalf of or membership in any labororganization, or interrogating any of its employees with respect totheir union membership for the same purpose.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist Warehouse Em-ployees- Union Local 730, International Brotherhood of Teamsters, 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds will(a)Upon request, bargain collectively with Warehouse EmployeesUnion Local 730, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclusive repre-sentative of all warehouse employees and truckdrivers in the afore-said appropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its plant at College Park, Maryland, copies of thenotice attached hereto marked "Appendix." 10 Copies of said notice,to be furnished by the Regional Director of the Fifth Region, shall,after being duly signed by the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including all-places where notices to employees are customarily posted.Reason--able steps shall be taken by Respondent to insure that such noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE wILL, upon request, bargain collectively in good faith withWarehouse Employees Union Local 730, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of all employees in thebargaining unit described below with respect to rates of pay, ARTS & CRAFTS DISTRIBUTORS, INC.173hours of employment, and other conditions of employment, and,if an understanding is reached, we will embody such understand-ing in a signed contract.The bargaining unit is :All warehouse employees and truckdrivers of Arts & CraftsDistributors, Inc., at its College Park, Maryland, warehouse,excluding office clerical employees, watchmen, guards, andall supervisors as defined in the Act.WE WILL NOT offer or grant any of our employees any beneficial,changes in their hours, wages, or working conditions with thepurpose of influencing their activities on behalf of or member-ship in any labor organization and we will not interrogate ouremployees with respect to their membership in or activities onbehalf of any labor organization for the same purpose.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights to:self-organization, to form labor organizations, to join or assistWarehouse Employees Union, Local 730, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.All our employees are free to join or assist any labor organiza-tion, and to engage in any self-organization or other concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection or to refrain from such activities except to the extent thatsuch right is affected by an agreement made in conformity with Sec-tion 8 (a) (3) of the Act.ARTS & CRAFTS DISTRIBUTORS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEUpon a charge filed by Warehouse Employees Union Local 730, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Union, that Arts & Crafts Distributors, Inc., herein called the Re-spondent,has been engaging in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein called the Act, the General Counsel of the NationalLabor Relations Board, herein called the Board, on behalf of the Board, by theRegionalDirector for the Fifth Region, issued a complaint and notice of hearingpursuant to Section 10(b) of the Act and Section 102.15 of the Board's Rules andRegulations, as amended.'The Respondent duly filed an answer denying in effect that it had engaged in anyof the unfair labor practices alleged.In substance the complaint alleged thatsinceMay 31, 1960,the Union repre-sented an appropriate collective-bargaining unit of the Respondent's employees;that the Respondent,sinceMay 31, 1960,has refused to bargain collectively withthe Union as the exclusive representative of said appropriate unit, and has engagedin other conduct violative of the Act, more particularly 8(a) (1) and (5) thereof.Pursuant to notice, a hearing was held before Louis Plost, the duly designated TrialExaminer, on September 19 and 20, 1960, at Washington, D.C.At the hearing all parties were represented and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidence bearingon theissues,to argue orally on the record, and to file briefs and proposed findingsand conclusions.At the close of the hearing the Respondent moved to dismissthe complaint, ruling was reserved, and is disposed of by the final findings in thisreport.The parties argued orally on the record and reserved the right to file briefs.On October 5, the Trial Examiner was informed in writing that no briefs would befiled.Upon theentirerecord in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is, and has been at all times material herein, a corporation dulyorganized and existing by virtue of the laws of the State of Maryland, having itsprincipal office and place of business at College Park, Maryland, where it is engagedin the wholesale distribution of art supplies.The Respondent, in the course and conduct of its business operations during thepreceding 12-month period, a representative period, transported and delivered morethan $25,000 in value of materials and supplies within the District of Columbia andin commerce from and through the States of the United States, and purchased ma-terials and supplies valued in excess of $50,000, which were shipped from placesoutside the State of Maryland direct to the Respondent's plant at College Park,Maryland.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Interference, restraint, and coercionDaniel A. Hennessey, organizer for the Union, testified that he began organizingthe Respondent's employees on May 17, 1960, holding a meeting on that day, asecond meeting on May 19, and a third meeting on May 29, which was attendedby seven of the Respondent's employees, all of whom signed application cardsformembership in the Union.However, on cross-examination Hennessey ad-mitted that the original (May 17) meeting was merely a "contact" with employeeCarroll Scott at Scott's home; that on May 19, he met only with Scott and employeeHenry Gotschall, also at Scott's home; and that on May 29, the seven employeeswho signed cards met with him at the Union's office.Hennessey further testified he turned the seven cards over to Henry G. Butler,theUnion's secretary-treasurer and business manager, who in turn testified thaton May 31, 1960, he telephoned Albert Ellerin, the Respondent's manager at CollegePark. Maryland, introducing himself andstatingthe purpose of his call.He furthertestified:3A copy of the charge filed in this matter on June 21, 1960,was served on Respondenton oraboutJune22, 1960; the complaint was dated August 5. 1960 ARTS & CRAFTSDISTRIBUTORS, INC.175Mr. Ellerin professed a doubt as to labor law and his rights. I asked him ifhe had an attorney.He stated he did.And I told him there were three methodsthat we could obtain recognition by.One was through the National LaborRelations Board, under the auspices thereof, and I explained it to him quite fully.Two, by virtue of a card check where we could take a member of Clergy, adisinterested party, to verify the application signatures against that of the payrollcancelled checks.And three, through economic recourse.Q.What was his reply?A.Mr. Ellerin did not give me a definite reply.In the absence of reachinghis attorney,Mr. Braiterman, he was to call Mr. Braiterman and he promisedto call me back and give me a definite answer.According to Butler he did not remember a call by Ellerin, but "subsequently"the Respondent's attorney did call him.Albert Ellerin,theRespondent'smanager,with respect to Butler's telephonecall of May 31, testified:There wasn't too much said during this telephone conversation, because I don'tthink it was the type of thing where anyone was going to do any elaboratediscussion.Itwas merely a call to let me know that there was going to be amatter to be dealt with between the Teamsters and Arts and Crafts Distributors.Butler further testified that on the same day, May 31,before he again spoke toanyone representing the Respondenthe filed a petition for a Board determination of abargaining representative by an election among certain of the Respondent's em-ployees;that he filed the petition by mailalso forwarding the seven cards signedby the Respondent's employees.The petition was received in the Board's FifthRegional Office on June 1, 1960, and was docketed as Case No. 5-RC-3144 (notpublished in NLRB volumes).The seven cards were received at the same time.These cards remained in the Fifth Region's file and were never seen by the Respond-ent until produced at the instant hearing. It is clear that at the time the Union filedthe petition in Case No. 5-RC-3144 it had made noactualrequest for recognitionor offer proof of majority as the bargaining representative of any of the Respondent'semployees, however, the Union may take advantage of the rulings that the merefiling of the petition sufficiently raised the question of representationwith respect toCase No. 5-RC-3144.Sheldon Braiterman,the Respondent's attorney,testified credibly that he first spoketo Butler on June 2,at which time:Mr. Butler told me that he represented what he believed to be a majority ofthemen;that they wanted to organize the College Park Warehouse; that hewanted to speak for the men.And I told him at that time that I felt we shouldset up a meeting to discuss the matter togeher.He told me that he was sorry that he sent in a request,to the Labor Board,a petition to the National Labor Relations Board.But I had not returned hiscall earlier.But he would try and withdraw the petition so he would have anopportunity to meet .2Braiterman and Manager Ellerin met with Butler at the latter's office on the after--noon of June 6, 1960,however,prior to this meeting the Respondent first met withsome of its warehouse employees.Employee Henry M. Gotschall testified that between 9:30 and 10 a.m., June 6,"about eight or nine" of the warehouse employees were called into manager Ellerin's'office; that both Manager Ellerin and Charles Ellerin,the Respondent's president,spoke to the group; that "Well, he asked what were our gripes, our basic gripes thatwe had to negotiate with the union, and why couldn't we-no, strike that one.Hewanted to know our basic gripes.He asked each one of us." That after the em-ployees voiced their complaints, according to Gotschall-Then he told us what he was going to do and what he had had in mind for aperiod of time; that we were going to have a shorter work weekWe wereworking nine, and he said it was going to be cut to eight.Also that the pay would remain the same for the shorter period worked, and that<certain changes would be made with respect to sick leave granted chargeable to theChristmas bonus, Ellerin telling the group the changes would be made effective, thenext pay period, June 9.2 Butler had filed the petition on May 31 without waiting for a call from the Respondent 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDGotschall further testified:Q.What was said aboutthe union, to the best of your recollection?A. Against it?Q. No. What was said about it, for or against it9A.Well at the particulartime,I think be just wanted to know why that we-had to have somebody else negotiate for us; why weren't we men enough to,come in and talk it out with him, because the door was always open, which,itwas.I don't think there was anythingelse said againstthe union.Charles Ellerin, the Respondent's president, testified with respect to the afore-mentioned meeting:Q.How did that meeting originate?A. It originated by my presence at the warehouse, and a lot of discussion.about the union, and so forth.And we asked the men if any of them wouldlike to come into the office as a group; that I would be glad to listen to anycomplaints, objections, or any other matters that they wished to discuss with me.According to President Ellerin the shortening of the workweek, with no loss of pay,and the sick leave benefits were discussed and agreed to by the Respondent, how-ever, the Respondent contends that the matter of the change in hours had been longplanned and discussed by the Respondent at its directors' meetings "in advance ofknowing anything about the unionbusiness" butthe Respondent admits that its in-tentions or discussion had never been disclosed to its rank-and-file employees.ConclusionOn the entire record considered as a whole,the Trial Examiner is convinced thatbut for the advent of the Union,although the Respondent may well have long con-sidered and planned changes in working conditions beneficial to the employees, suchchanges would not have been made at the time they wereThe Trial Examiner isfurther convinced that the motivating force for the changes so readily granted by theRespondent was intended to affect its employees thinking with respect to the necessityof the Union.The change in hours and pay was therefore clearly a benefit offeredand granted employees for no other purpose than to influence their activities on,behalf of the Union and as such was interference with the rights guaranteed them bythe Act.The TrialExaminer so finds.B. The alleged refusal to bargainAttorney Braiterman testified that "at the close of the day" Monday, June 6, he,together with Manager Ellerin, met with Union Business Manager Butler in thelatter's office in Washington.Braiterman testified:The first thing that took place at that meeting was that Mr. Butler told usthat he knew all about the meeting that took place in the morning between theemployees and Mr. Albert Ellerin and Charles EllerinHe stated at the meetingthat he understood and knew that they had decided to cut the men's workinghours from 45 hours to 40 hours a week, and that they were now setting up andrearranging their bonus time so they could have a form of sick pay.He said that he thought both of them were good ideas.And he said thatpeople who do things like that, he felt sure there would be no problem in themreaching an understanding with the union.At that time we then went into adiscussion as to whether or not he represented a majority of the men.And wealso had some discussion as to what unit was involvedAccording to Braiterman, the Union's business manager first "talked about" theRespondent and the Union signing a contract to cover the whole plant but when theRespondent expressed doubt as to the Union's majority status "he [Butler] wanted tonarrow the unit down," finally claiming a unit consisting of eight people whom henamed.3Braiterman further testified that Butler then spoke of benefits the Unioncould obtain, in the way of business, for the Respondent if it signed a contract, andthreatened that if the Respondent did not sign the Union had "enough position andpower" to jeopardize the Respondent's business "with the Prince Georges CountyGovernment."Following these statements according to Braiterman.3It appeared at the hearing that seven of those claimed were thosewho had signedcards for the Union ARTS & CRAFTS DISTRIBUTORS, INC.177We told him we would think this over. And he said we would have to make up.our mind and sign a contract fast or within two days they would strike.Braiterman also testified further:Istated we would have to sit down and work out an election procedure anddecide what would be the appropriate unit.We had no discussion as to whatthe appropriate unit would be, because that is when he said he would strike.[The following Wednesday.]The meeting ended on this note. That night Braiterman telephoned Butler and toldhim that the Respondent would not agree to a contract:because we doubted that they had a majority, that the only thing we coulddo was set up some sort of procedure to have an election to see if he had amajority; until his majority was proven, we were not going to bargain with himover contracts; and if his only alternative was to strike on Wednesday, he shouldgo out and strike.Union Business Manager Butler, with respect to the above-mentioned June 6meeting, testified that he informed the Respondent's representatives "it was my hopethat we could withdraw said petition [Case No. 5-RC-3144] election." According toButler the terms of a contract were discussed but the parties did not "come to" anyagreement.On cross-examination, Butler, after considerable testimony patently intended as.evasive and misleading, admitted that at the June 6 meeting in his (Butler's) office hehad knowledge of the Respondent's previous meeting with its employees.ButlertestifiedQ. (By Mr. BRAITERMAN.) When our conversation in our meeting opened upon June 6th, what was the first thing you told us about-well, didn't you in thebeginning of that meeting relate what had taken place in a meeting between theexecutives of the company and the employees?A. II did havea discussionwith you, yes.Q. You knew all about what took place at that meeting that afternoon, didn'tyou?A. I had been told of some of the items that were discussed.Q.Which items were you told about then?A. I was told about, one, sick leave being paid as Christmas bonus at oraround December for unused sick leave. That had been discussed.Ihad been told that the company was considering reducing the work weekfrom 45 hours to 40, with the same pay. I had been told that the company was.considering putting in air conditioning in the plant and a new loading dock, andin general making conditions easier for the people.And if there was anythingthey wanted; to come to management, not to go to the outside.Those itemswere discussed.Butler admitted that the Respondent also informed him of the proposed changes to,be granted the employee and told him when they would become effective.In the opinion of the Trial Examiner the character of Butler's testimony can beplainly seen in the following example, which was typical:Q. (By Mr. BRAITERMAN.) Wasn't there a discussion as to what constituted aproper unit on Monday, June 6th, in your office?A. Yes.Q. And there was some question as to whether the unit-wasn't there somediscussion about the whole plant being a single unit?A. No.Strike that.Yes, you brought that question up.Q Because of the integrated operation and it being a small company?'Didn't we discuss it from that point of view?The WITNESS. Off the record?TRIAL EXAMINER:Well, did you or didn't you?What is the answer?The WITNESS: Yes, but-TRIAL EXAMINER: There can't be any "Yes, but."Was there that kind ofconversation or wasn't there?The WITNESS: Yes.TRIAL EXAMINER: All right.Q. (By Mr. BRAITERMAN.) Not .to stifle free speech, whatever you want to"but," "but" it.A. The itemsyou are bringing up were your suggestions,not mine. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDButler also admitted making the strike threat at the June 6 meeting in his office, andfurther on cross-examination testified:Q. (By Mr.BRAITERMAN.)Didn't I state to you clearly and unequivocallythat if we had the election and you represented a majority, that Mr.Ellerinand I-thatMr.Charles Ellerin and I would sit down and negotiate a contractwith you?A. Yousaid words to that effect.The Trial Examiner finds, on the entire record and from his observation ofBraiterman and Butler while testifying,that Braiterman's version of the meetingbetween the Respondent and Butler, in Butler's office on June 6, is the more accurateversion thereof.He therefore credits Braiterman and finds that on June 6 theRespondent refused to recognize or bargain with the Union until there had been adetermination by the Board as to the appropriate unit and the Union'smajority inaccordance with the petition for certification filed by the Union.The Trial Exam-iner further finds that on June 6, the Union had full knowledge of the meeting theRespondent had with certain of its employees earlier on said June 6, and all state-ments made and benefits granted by the Respondent to its employees at said meetingas hereinbefore found.Butler further testified that after the June 6 meeting he again met with the Re-spondent's attorney and discussed a proposed contract,however,on cross he changedthis to have been not a meeting but a telephone conversation.AttorneyBraiterman testifiedthatfollowing the June 6 meeting aforesaid hetelephoned Butler on Friday,June 10, that the Respondent would not recognize theUnion because "They did not think the union had a majority"; that Butler thenstated that the Union would strike the Respondent's plant on Monday June 13; andthat Butler again called him on Sunday morning saying the Union was striking thenext day to which he (Braiterman)replied that nothing further could be done asthe Respondent would not sign a contract because it doubted the Union's majoritystatus.Braiterman further testified that during the afternoon of that day(Sunday)theUnion'sattorney (John J. McBurney)called him and suggested "a consentelection"in return for "calling off the strike."During this conversation,accordingto Braiterman the parties agreed on a 14-man appropriate unit of"truckdrivers,warehousemen and office-warehouse."He testified:This was the result of compromise and suggestion by Mr. McBurney as to whothe unit would be, because we agreed in principle on a consent election.Theunion wanted a quick election.And frankly we wanted a quick election sothe people would stop all this talking and dissension in the plant.However the arrangement fell through because McBurney then stated that theUnion's offer of a "consent election"meant an electionnot by the Board but inde-pendently by the Union and the Respondent.The Respondent refused to enter into an agreement for this type of election anditwas then agreed(on the next day) to enter into a consent-election agreementunder the auspices of the Board's Fifth Region.Butler's testimony with respect to the Union's offered election is interesting.Butler testified:I instructed Mr. McBurney to call Mr.Braiterman and tell him that if he wouldnot give us the election in the plant between the Union and the company aswas originally discussed without the National Labor Relations Board Examinerbeing present, and if he was going to renege on his word,I had been giventhe authority by the men to strike on Monday morning.However, Butler contended that these instructions to the Union's attorney were given,,on Wednesday,after the June 6, meeting," but as the attorneys did not confer untilSunday, June 11, with respect to an election by"consent" in a manner so as tocircumvent the Board and disregard the petition(Case No.5-RC-3144)Butler'sinstructions to Attorney McBurney based on the fact that the Respondent had al-ready indicated"he was going to renege on his word"to agree to such an electionseems queer, as does his later testimony on the subject that he talked to Braitermanregarding this proposed election either on May 31 or June1, by telephone:TRIALEXAMINER: Let me get one thing straight.You talked to the companyor to the company's attorney about having an election not under the auspicesof the Board?The WITNESS(Mr. BUTLER):Yes, sir.TRIALEXAMINER:Did you have that conversation before or after you filedthe petition with the Board? ARTS &CRAFTSDISTRIBUTORS,INC.179The WITNESS: Before and after.TRIAL EXAMINER: Before and after, both?The WITNESS: Yes, sir.On cross-examination Union Representative Butler further testified:Q. (By Mr. BRAITERMAN.) You say you first had this discussion with mebefore you filed your petition with the Board?A. Yes, sir.Q. The first discussion of an election without the Board?A. No, sir, not that as such, no.What I meant to say was before we hadour first meeting on June 6th I had discussed it with you.Q. Not before you filed the petition?A. No. But I talked with Mr. Ellerin.The Trial Examiner finds on the entire record and from his observation of thewitnesses that the first demand for an election to determine a bargaining representa-tive for certain of the Respondent's employees was made by the Union's attorneyon Sunday, June 11, and that the demand was refused by the Respondent.Attorney Braiterman further testified without contradiction and credibly that theconversation between Attorney McBurney and himself on Sunday, June 12, closedwithMcBurney's statement that he would mail a form of the proposed agreementas well as citations of legal precedent to sustain his contention to Braiterman; thaton Monday or Tuesday, June 13 or 14, he (Braiterman) received the agreementform and "I immediately called Mr. McBurney and stated that this arrangementwas not satisfactory due to the fact that we would have to have a consent electionunder the Board."The parties finally agreed to meet at the Board's Regional Office on June 16.Atthismeeting, a stipulation for certification upon consent election was signed by theparties, a 14-man unit, naming the eligible voters was also agreed to,4 and the elec-tion scheduled for June 23, 1960, however, on June 21, the Union withdrew itspetition and filed the charge herein, docketed as Case No. 5-CA-1726.Union Vice President and Business Manager Butler testified that the Union with-drew its petition in Case No. 5-RC-3144, thus annulling the consent-election agree-ment, after he learned,The Company had reduced the work week of the men that we had agreedwere in theunit,which was the warehouse men and drivers.They had beenput on a forty hour week instead of the forty-five hour week that was in effectwhen we originally petitioned the Board.The men were receiving the pay for forty hours that they normally had re-ceived for forty-five.That condition was in effect.Ithas been found herein that on June 6, the first time Butler and the Respondentmet, Butler "had full knowledge of . . . all benefits granted by the Respondent toitsemployees."It is also clear that Butler had been advised by the Respondentthat these benefits would be made effective on June 9.The unit agreed upon by the parties in the consent-election agreement was:All warehouse employees and truckdrivers employed at Respondent's CollegePark,Maryland, plant, excluding all office clerical employees, guards, watch-men, professional employees, and supervisors as defined in the Act.Fourteen employees were named as eligible voters in the unit; seven of those namedbeing the signers of the cards submitted by the Union as proof of its status.As has been found herein Attorney Braiterman testified without contradictionthat the appropriate unit and those individuals who composed it was agreed uponas a compromise suggestedby the Union's attorneybecause both parties wanted aconsent election.C. Additional interference,restraint,and coercionEmployee Henry M. Gotschall testified that "four days or a week" following theJune 6 meeting of the Respondent and employees, Manager Albert Ellerin and heengaged in a"general conversation"which Gotschall characterizedas "a casualthing . . . friendto friend" during which, according to Gotschall, "I think he askedme point blank if I had joined."4 Respondent's ExhibitNo. 1-lA.614913-62-vol.132-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Carroll Scott testified that following the June 6 meeting, at a time notmore definitely fixed, he had a conversation with Manager Ellerin during which"we started out talking about the Union, and ended up talking about flowers."Hefurther testified, "We argued about the sick leave, hospitalization and stuff likethat"; that Ellerin asked, "Why did I need someone else to talk for me when I couldtalk for myself?"He testified that during the course of the conversation:Well, we talked about hospitalization.He told me about his plan.He askedme about the union's hospitalization, which I couldn't answer because I didn'task them any questions about it.The testimony of Gotschall and Scott was not denied and is credited.Inasmuch as these two conversations were related to the benefits granted theemployees, found to have been made by the Respondent from an unlawful motive,these conversations must also be found to have been violative of the Act.The TrialExaminer so finds.Attorney Braiterman volunteered the testimony that during the week followingthe signing of the consent-election agreement the Respondent "sent out 3 letters"to undisclosed employees.According to Braiterman, "about June 19 or 20";And Mr. Butler complained that the letters made certain representations aboutMr. Hoffa and other union leaders; and he thought that that was very unfair,because the men that we mentioned had nothing to do with their local.Andtheirswas just a little local unit with clean leadership, and these people hadnothing to do with their local.The letter was not produced.On cross-examination Union Representative Butler admitted making the complaintto Attorney Braiterman. Butler testified:Q.Wasn't the complaint principally this, in effect: Why do you fellows talkabout Jimmy Hoffa all the time? Didn't you complaint because they had writ-ten some letters about James Hoffa?A. I may have discussed that, yes.*******Q. Didn't you tell me they should not keep talking about Hoffa; that he hasnothing to do with your little local; isn't that true?And that it wasn't fair tokeep talking about Hoffa with respect to your local union?A. Yes, sir.The above conduct was not alleged as an unfair labor practice but having been fullylitigated the Trial Examiner finds that all the evidence in this record with respectto the "3 letters" (not produced) sent out by the Respondent (to undisclosed in-dividuals) and making mention of "Mr. Hoffa" in no way discloses a violation ofthe Act by the Respondent.ConclusionThe complaint, as herein set out, alleges in effect that after due request for recog-nition by the Union onMay 31, 1960, and thereafterthe Respondent on the samedates and down to and including the date of the issuance of the complaint, "didfail and refuse and continues to fail and refuses to bargain collectively in good faithwith the Union as the exclusive representative of all employees of Respondent"within an appropriate unit.In evaluating the evidence herein brought forward to sustain the 8(a)(5) allega-tion the Trial Examiner must bear in mind the fact that an unfair labor practicebefore the Board is not an equity proceeding and must also be mindful that thedoctrine of estoppel has no weight as a deciding factor to a Board decision, how-ever the Board as an administrative agency of a law is under an obligation to pre-vent its processes from being perverted and a high standard of honor be maintainedin the use of those processes.In the instant matter before the Union afforded the Respondent an opportunityto answer its claim of majority representation, to examine its proof, or to conferon the mutual problem, it filed a petition for an election with the Board at no timeoffering its "cards" to the Respondent for inspection and apparently relying on thefiling of its petition with the Board as notice of its claim to employee representation.At its very first contact with the Respondent (other than one short -telephoneconversation) the Union disregarded the petition it had filed with the Board, inwhich it contended for a definite unit, and sought to include all the Respondent'semployees within the unit, and when the Respondent stating that it challenged thiskind of a unit and doubted the Union's majority in any unit of its employees theUnion threatened "economic action," after its threatened action failed to move the ARTS & CRAFTS, DISTRIBUTORS, INC.,, ,181Respondent from the position, that the matter should be settled by a Board deter-minationand election, the Union continuing to threaten a strike offereda "consentelection" to which the Respondent agreed in order to obtain "a quick decision." Itisquite clear the Respondent was tricked into an agreement on the unit and aneligibility list of'named individuals, following which the Union then attempted tochange this "consent" toa "consentelection notunder theauspicesof the Board."Upon realizing the Union's maneuvering to circumvent its own petition and despitea threat of a strike on a definite date the Respondent still refused to proceed in anyway except in a Board determination whereupon the Union then agreed to a Boarddeterminationunder its petitionand the parties signed a stipulation for certificationupon consent election, to which the Board agent was a party.The stipulation setout the unit and an eligibility list of voters was agreed to.This was on June 16.The petition was withdrawn by the union on June 21, and the stipulation nullified.It is true that the Respondent has been found to have engagedin 8(a) (1) vio-lation,however the Union had full knowledge of this on June 6, when it first met withthe Respondent, however it is on these 8(a)(1) violations (herein discussed andfound) that the Union contends it must now be recognized.This loses sight of thefact that the&Respondent was tricked into signing the consent-election agreement, andignores the fact that the agreement was entered into was ona quid pro quobasis.During oral argument the Trial Examiner and the General Counsel engaged inthe following:TRIAL EXAMINER: Theycome in tothe Respondent, and they say, "We wantto be recognized for an appropriateunit," and the Respondent says, "Let's havean election."That is what happened,isn't it?Mr. WEscorr: Right.TRIAL EXAMINER: And the Respondent never receded from that position "let'shave an election "Mr. WEscorr: Right.The Trial Examiner pointed out during the course of oral argument that the Unionhad 7 signed cards which were first shown to the Respondent at the hearing; that theUnion's agreed-upon list contained 14 named individuals and remarked that 7 is nota majority of 14.The General Counsel then argued:The fact that there was a consent agreement and a list agreed upon meansnothing.The union, for variousreasonsof strategy,may have agreed uponcertain people.They may have later learned that certain people should nothave been included in the list.This happens every day.And the consent agreement and the eligibility listdoes not mean that the union waived any right at all.The General Counsel can of course cite precedent for hiscontention,however, inthe opinion of the Trial Examiner the Board may well on all the circumstances hereinconsidered if it mustlend itsprocesses to, and support the position of, a complainantwhose entire conduct clearly shows an absence of good faith; a complainant playinga game with a stacked deckand usingthe Board as a decoy and a cover.Itmay well be that the 14 named individualsdo notall fall within the unit agreedupon in Case No. 5-RC-3144,but theagreementwas nullifiedby the Union. Thegrounds stated were clearly, amerepretext, and in theopinion ofthe Trial Examinerthe parties after the withdrawal were back in their original places, there wasno agree-ment, a Board decision on unit and a determination through the medium of a Board-conducted election was necessary, and the claimed representation status ina unit andrefusal to bargain therefore on demand and offer of proof is based on a contrivedfallacy.The argument advanced by the General Counsel has no merit.Under all the circumstances in the case, there can be no other conclusion that theRespondent honestly doubted the Union's majority status, within an undeterminedappropriate unit, and that the Respondent sought a determination of unit and ma-jority by the Board, as originally requested -by the Union; the Trial Examiner willtherefore recommend that the complaint be dismissed insofaras italleges that theRespondent refused to bargain collectively with the Union as the exclusive repre-sentative of its employeesin anappropriate unit and did thereby engage in and isthereby engaging in unfair labor practices within the meaning of *Section 8(a)(5)of the Act.-Concluding FindingsThe Trial Examiner having found that the Respondent offered and granted bene-ficial changes in hours, wages, and working conditions to certain of its employees inorder to influence their activities on behalf of and membership in, the Union, and 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving further found that the Respondent interrogated two of its employees withrespect to their union membership, the Trial Examiner therefore finds that by suchconduct the Respondent crossed the boundary into the prohibited area of interference,restraint, and coercion in direct violation of the rights guaranteed in Section 7 of theAct, more particularly Section 8(a) (1) thereof.The Trial Examiner further finds that the Respondent has not engaged in any ofthe other unfair labor practices alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, theTrialExaminer recommends that it cease and desist therefrom,and take certainaffirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.Arts & Crafts Distributors, Inc., College Park, Maryland, is engaged in com-merce within the meaning of the Act.2.Warehouse Employees Union Local 730, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.The Respondent has not engaged in any alleged unfair labor practice not spe-cifically found herein.[Recommendations omitted from publication.]Abe Breitbart,Sal Cooper and Others d/b/a Venetian Manu-facturing Company, and Peptex, Inc., Starlight Trading, Inc.,& Pat Fashion,Inc.'andLocal 917, International Brotherhoodof Teamsters, Petitioner.Case No. O-RC-11093. July 14, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1 The Employer's nameappears as amended at the hearing. The partners own all thestock of Peptex, Inc, Pat Fashion, Inc, and have some interest in Starlight Trading,Inc, all of which maintain an address at 1370 Broadway, New YorkPeptex is engagedin the bookkeeping aspects of the various enterprises ; Pat Fashion Is engaged in mer-chandisingStarlight Trading is a separate operation, unrelated to the other enterprises ;-no motion was made to delete its name from the petition.132 NLRB No. 13.